Citation Nr: 0907369	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-04 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include nerves or a nervous condition.

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a right eye 
disorder.  

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1961 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and June 2005 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in New York, New York. 


FINDINGS OF FACT

1.  The veteran does not currently have a current psychiatric 
disorder.  

2.  Any current low back disorder is not of service origin.

3.  Any current right eye disorder is not of service origin.  

4.  The veteran's hearing loss is manifested by no more than 
level II hearing impairment in the right ear and level IV 
hearing in the left ear.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, also claimed as nerves or nervous 
condition, was not incurred in or aggravated by service, nor 
may a psychosis be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  A low back disorder was not incurred in or aggravated by 
service, nor may arthritis of the back be presumed to have 
been incurred or aggravated during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

3.  A right eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  The criteria for a compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R §§ 3.321(b)(1), 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In a July 2004 letter, the RO provided the veteran with 
notice that informed him of the evidence needed to 
substantiate entitlement to service connection.  The letter 
also told him what evidence he was responsible for obtaining 
and what evidence VA would undertake to obtain.  The letter 
also told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  The July 2004 
letter told the Veteran that to substantiate the claims there 
must be evidence of a current disability and a link between 
the disability and service.  The Veteran was also provided 
with notice as to the disability rating and effective date 
elements of the claim in a July 2006 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  In this case, the Veteran was not 
provided with notice as to the disability rating or effective 
date until after the issuance of the statement of the case 
and there have been no further adjudications subsequent to 
the July 2006 notice.  Despite the timing deficiency, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  As the Board concludes 
below that the preponderance of the evidence is against the 
claims for service connection for a low back disorder; a 
psychiatric disorder, also claimed as a nerves/nervous 
condition; and a right eye disorder, any question as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.

As to the issue of an initial evaluation for bilateral 
hearing loss, the courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice 
with regard to downstream issues such as an initial rating, 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

There has been compliance with the assistance requirements of 
the VCAA.  All identified VA and private treatment records 
have been obtained.  The veteran reportedly told a VA 
examiner that he occasionally saw an unnamed private 
physician for treatment of a back disability.  VA is only 
required to obtain records that are adequately identified.  
38 U.S.C.A. § 5103A(b) (West 2002).  The VCAA notice letters 
advised him to submit relevant private treatment records and 
that VA would assist him in obtaining those records.  He has 
not, however, provided any information that would permit VA 
to obtain the reported private treatment records.

The Veteran has also been afforded VA examinations with 
regard to his hearing loss, low back, and right eye claims.  

No examination has been provided with regard to the 
psychiatric disorder claim.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

An examination is not warranted under 38 U.S.C. § 5103A(d) 
because there is no competent evidence that the Veteran 
currently has a psychiatric disorder.  He has reported no 
pertinent symptoms and there is no evidence of treatment for 
such a condition.  No medical professional has reported the 
presence of psychiatric symptomatology.  As such, a VA 
medical examination is not necessary.  


Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis and/or 
psychosis, will be presumed to have been incurred in service 
if it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is identified in service, manifestations 
of the same disease at any time, no matter how remote, after 
service will be service connected.  38 C.F.R. § 3.303(b).


Psychiatric Disorder, to Include a Nerves/Nervous Condition

The Veteran's service treatment records reveal that he was 
seen in November 1961 with complaints of dizziness and of 
having passed out.  Several "spells" were noted.  
Hyperventilation was also noted at that time.  There were no 
findings or reports of any nerves/nervous condition.

At the time of the Veteran's May 1966 service separation 
examination, normal psychiatric and neurological findings 
were reported.  On his May 1966 service separation report of 
medical history, the Veteran checked the "no" boxes when 
asked if he had or had ever had nervous trouble of any sort; 
depression or excessive worry; frequent trouble sleeping; or 
frequent or terrifying nightmares.  

There have also been no findings of a nerves or nervous 
condition, to include any psychiatric problems, subsequent to 
service.  At the time of a July 2004 outpatient visit, 
screening for depression was negative.  Depression screening 
was again negative at the time of a September 2004 outpatient 
visit.  The veteran has not reported any continuity of 
symptoms or any current symptoms. 

The veteran's claim implies that he believes he has a current 
psychiatric disorder, to include a nerves/nervous condition, 
which is related to service.  However, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); cf. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494- 95 (lay person may provide eyewitness 
account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997); citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991)).  Once evidence is determined to be competent, 
the Board must determine whether such evidence is also 
credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

In this case, it has not been shown that the veteran 
currently has a psychiatric disorder, also claimed as a 
nerves or nervous condition.  Moreover, there is no competent 
evidence of a relationship between any claimed psychiatric 
disorder, to include a nerve or nervous condition, and the 
veteran's period of service.

Based upon the above, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

Low Back

The Veteran's service treatment records reveal that he was 
seen with complaints of having wrenched his back while 
cleaning floors in April 1963.  In July 1963, he was seen 
with complaints of low back pain.  A diagnosis of lower back 
strain was rendered.  In September 1965, the Veteran was seen 
with complaints of pain on the right side of his back.  
Physical examination revealed tenderness in the upper area of 
the right lumbar muscles.  

At the Veteran's May 1966 service separation examination, 
normal findings were reported for the spine and lower 
extremities.  On his May 1966 service separation report of 
medical history, he checked the "no" boxes when asked if he 
had or had ever had lameness; arthritis or rheumatism; bone, 
joint or other deformity; or paralysis.  

There are no records of treatment for a back disorder in the 
years immediately following service.  The Veteran's claim for 
service connection was received in April 2004.

The Veteran was afforded a VA examination in December 2004.   
At the time of the examination, he reported injuring his back 
in 1963.  He indicated that he was hospitalized for a week at 
that time.  He stated that he was periodically seen by a 
private physician.  He noted that the pain had its onset in 
1963 and that it was located in the lumbar region with no 
radiation.  The Veteran reported that it felt like a 
toothache.  He noted undergoing physical therapy on a 
periodic basis.  Following examination, the pertinent 
diagnosis was degenerative disc disease of the lumbosacral 
spine.  

In a June 2005 addendum, the examiner indicated that he had 
again reviewed the claims folder and stated that he could not 
provide an opinion as the etiology of any low back disorder 
without resorting to speculation as there was no evidence in 
the claims folder of any back problems between discharge from 
service in 1966 to 2004, which made this, more likely than 
not, age-related, unless a continued back problem could be 
substantiated by the Veteran's private physician, who the 
Veteran mentioned seeing periodically.  

The record shows that the Veteran was seen with complaints of 
back pain several times in service, on at least one occasion 
a back injury was reported.  The record does not, however, 
show ongoing disability.  There were normal findings for the 
spine and lower extremities reported at the time of his May 
1966 service separation examination and the Veteran not 
reporting back symptoms on his May 1966 service separation 
report of medical history.  

There is also an absence of any findings of back problems in 
the years immediately following service.  Although the 
veteran indicated that he had been treated by a private 
physician periodically at the time of his December 2004 VA 
examination, he has not provided the name of the physician 
despite having been requested to identify all pertinent 
evidence with regard to his claim.  He has also not reported 
when this treatment began.

On his 2004 application for benefits the Veteran indicate 
that he had been treated in Amarillo, Texas since 1963.  This 
cannot be read as suggesting a continuity of symptoms 
inasmuch as his certificate of discharge from service shows 
that he was discharged from service in New Jersey, and that 
his home of record was in New York.  He was living in New 
York at the time of the current claim, and records created in 
conjunction with claims for education benefits indicate that 
he has lived in that state for many years. 

The Board notes that the Veteran has expressed his belief 
that his current low back disorder is related to service.  
While the Veteran is competent to report that his back 
problems began in service and have continued to the present 
day, as noted above, he has not done so.  As a lay person, he 
is not competent to opine as to medical etiology or render 
medical opinions.  Moreover, the only competent medical 
opinion of record, provided by the December 2004 VA examiner 
after a comprehensive examination of the veteran and a 
thorough review of the claims folder, is against the claim.

Based upon the above, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.


Right Eye Disorder

The Veteran's service treatment records reveal that in 
January 1963, he was seen with complaints of having had 
grease splashed in his left eye earlier that morning.  He was 
noted to have pain and photophobia in the eye.  Examination 
of the sclera revealed that it was inflamed with no definite 
cloudiness of the cornea being observed.  The Veteran was 
given some medication to put in his eye.  A diagnosis of 
traumatic scleritis of the left eye, rule out traumatic 
keratitis, was rendered.  

No further reports or complaints of eye problems were noted 
in service.  At the time of his May 1966 service separation 
examination, normal findings were reported for the eyes.  The 
Veteran was noted to wear glasses to correct his vision.  A 
diagnosis of bilateral defective visual acuity was rendered.  
On his May 1966 report of medical history, the Veteran 
checked the no box when asked if he had or had ever had eye 
trouble.  

In April 2004,the Veteran claimed entitlement to service 
connection for a right eye disorder, reporting that he had 
been treated in Amarillo, Texas from 1962 to the present.  

The Veteran was afforded a VA examination in December 2004.  
At the time of the examination, the Veteran was noted to wear 
eye glasses.  There was no diplopia, itching, tearing, 
flashes, glaucoma, diabetes or hypertension.  The Veteran was 
not currently using any eye medications.  He was noted to 
have a history of hot grease being splashed in his face with 
an eye injury in 1962-63.  Following examination, diagnoses 
of presbyopia and mild cataracts were rendered.  

The Veteran was treated in service for a grease splash to his 
left eye.  There is no indication that there was any right 
eye involvement.  The Veteran's service treatment records 
make no reference to any complaints, findings, or injuries to 
the right eye.  

Although the Veteran was noted to wear eye glasses at the 
time of his separation from service, with bilateral defective 
visual acuity being diagnosed, refractive error is not 
considered a disability for which VA compensation is payable.  
38 C.F.R. § 3.303(b) (2008).

Normal findings were reported on physical inspection of the 
eye at service separation.  The Veteran also reported not 
having or having ever had any eye trouble on his May 1966 
service separation report of medical history.  There were no 
objective medical findings of a right eye disorder within 
close proximity of service.  

The Board notes that the Veteran has expressed his belief 
that his current right eye disorder is related to service.  
While the Veteran is competent to report that his right eye 
problems began in service and have continued to the present 
day, which he has not done, and such is not shown by the 
evidence of record; he, as a lay person is not competent to 
opine as to medical etiology or render medical opinions.  
Moreover, presbyopia, by definition, is hyperopia and 
impairment of vision due to advancing years or to old age.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1349 (28th ed. 
1994).  Furthermore, no competent medical evidence is of 
record relating the veteran's current presbyopia and 
cataracts to his period of service.  

Based upon the above, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

Hearing Loss

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  In order to evaluate the level 
of disability and any changes in condition, it is necessary 
to consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b).

The Veteran was afforded a VA examination in December 2004.  
At the time of the examination, he reported an inability to 
focus on more than one conversation at a time.  He also had 
problems with competing noises.  

Pure tone thresholds, in decibels, were: 20, 40, 65, and 65 
decibels in the right ear and 25, 40, 70, and 65 in the left 
ear at 1000, 2000, 3000 and 4000 Hertz.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and of 80 percent in the left ear.

The examiner found that the Veteran had hearing sensitivity 
within normal limits through 1500 Hertz on the right and to 
1000 Hertz on the left.  Responses dropped to the 
moderate/severe hearing loss range at 2000 to 8000 Hertz, 
bilaterally, with no significant air/bone gaps.  

The examiner rendered a diagnosis of hearing within normal 
limits from 250 to 1000 Hertz, dropping to the 
moderate/severe sensorineural hearing loss range at 2000 to 
8000 Hertz, bilaterally.  The configuration of the loss was 
consistent with noise exposure and word recognition scores 
were fair at slightly louder than normal conversation levels.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is I and hearing in the worse ear 
is X or XI; where hearing in the better ear is II, and 
hearing in the worse ear is V to XI; where hearing in the 
better ear is III and hearing in the worse ear is IV to VI; 
or where hearing in the better ear is IV and hearing in the 
poorer ear is IV or V.  Id.

Hearing impairment is level I where speech discrimination 
percentage is 92-100 and the puretone threshold average 
ranges from 0 to 57.  Level II impairment is either when 
there is speech discrimination of 92-100 percent and a 
puretone threshold average of 58 to 81 or where there is 
speech discrimination of 84-90 with a puretone threshold 
average of 0 to 57.

Level III hearing impairment requires a puretone threshold 
average of 82 to 97 where speech discrimination is 92-100 
percent; speech discrimination of 84 to 90 percent with a 
puretone threshold average of 58 to 81 or speech 
discrimination of 76 to 82 percent and a puretone threshold 
average of 0 to 49.  Level IV hearing impairment requires a 
puretone threshold average of 98+ where speech discrimination 
is 92-100 percent; speech discrimination of 84 to 90 percent 
with a puretone threshold average of 82 to 98+, speech 
discrimination of 76 to 82 percent and a puretone threshold 
average of 50 to 73; and speech discrimination of 68 to 74 
percent and a puretone threshold average of 0 to 49.  
38 C.F.R. § 4.85, Table VI.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

At the December 2004 VA audiological examination, the Veteran 
was shown to have an average puretone hearing loss in the 
right ear of 48 decibels and an average puretone hearing loss 
in the left ear of 50 decibels, with 84 percent speech 
discrimination in the right ear and 80 percent in the left 
ear, which translates to level II hearing in the right ear 
and level IV hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI. Applying Table VII, Diagnostic Code 6100, this 
equates to noncompensable hearing loss.

The findings do not meet the criteria for evaluation as an 
exceptional pattern of hearing loss.

As the criteria for a higher evaluation of 10 percent have 
not been met (level I hearing in the better ear with level X 
or XI hearing in the worse ear; level II hearing in the 
better ear with level V to XI hearing in the worse ear; level 
III hearing in the better ear and level IV to VI hearing in 
the worse ear; or level IV hearing in the better ear with 
Level IV or V hearing in the poorer ear), the appeal must be 
denied.

Table VIa is not for application because the veteran's 
puretone threshold was not 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), and because his puretone threshold was not 30 or 
lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 
C.F.R. §§ 4.85(c), 4.86(a).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2008).


Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's disability is manifested by hearing loss and 
complaints of difficulty in speech discrimination.  The 
rating criteria contemplate loss of hearing and speech 
discrimination.  His disability is, thus contemplated in the 
rating schedule.  No exceptional factors have been alleged. 

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

Service connection for a psychiatric disorder, also claimed 
as a nerves/nervous condition, is denied.

Service connection for a low back disorder is denied. 

Service connection for a right eye disorder is denied.  

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


